Exhibit 10.1

 

**NOTE: PURSUANT TO INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K, A SCHEDULE OF
MATERIAL DETAILS OF CONSENTS OF LENDERS FOLLOWS THIS FORM.**

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED

LOAN AGREEMENT

 

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of October 14, 2004, is entered into by and among The Mohegan Tribe of
Indians of Connecticut, a federally recognized Indian Tribe and Native American
sovereign nation (the “Tribe”), the Mohegan Tribal Gaming Authority, a
governmental instrumentality of the Tribe (the “Borrower”), and Bank of America,
N.A., as Administrative Agent (“Administrative Agent”), with reference to the
Amended and Restated Loan Agreement, dated as of March 25, 2003 (as amended, the
“Loan Agreement”) among the Tribe, Borrower, the Administrative Agent, and the
lenders signatory thereto from time to time (the “Lenders”). The parties hereby
agree with reference to the following facts:

 

A. The Borrower has requested that the Lenders enter into this Amendment,
interalia, to permit the acquisition of the Pocono Downs harness race track and
associated assets from subsidiaries of Penn National Gaming, Inc.

 

B. Concurrently herewith the Borrower has requested that the Commitments be
increased from their current level of $382,666,500 to $500,000,000 pursuant to
the terms of Section 2.7 of the Loan Agreement.

 

C. In order to accommodate the increased amount of the Commitments, certain
Persons designated by the Borrower and the Administrative Agent shall
concurrently become parties hereto by the execution of instruments of joinder.

 

D. Banc of America Securities LLC (while not a party to the Loan Agreement or
this Amendment) and Citicorp North America, Inc., have served as Co-Lead
Arrangers and Co-Book Managers for the increase to the credit facilities under
the Loan Agreement contemplated by this Amendment.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms set forth without definition in this
Amendment shall have the meanings set forth in the Loan Agreement. In addition,
Section 1.1 of the Loan Agreement is hereby amended so that the following terms
are amended to read in full as follows (or in the case of new terms, added as
follows):

 

“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of the Borrower (whether or not otherwise designated
as property of the Borrower) and its Restricted Subsidiaries which is reflected
on the

 

-1-



--------------------------------------------------------------------------------

balance sheet described in Section 5.6(a) or any subsequent balance sheet
hereafter delivered by Borrower to the Administrative Agent or the Lenders in
connection herewith. “Authority Property” in any event includes without
limitation (i) the Mohegan Sun, all gaming revenues of Borrower and of its
Restricted Subsidiaries, the revenues of Borrower and its Restricted
Subsidiaries, and (ii) all tangible Property located within the area described
on Schedule 4.7, provided that neither (A) the Property of the WNBA Subsidiary
and Borrower’s ownership interests in the WNBA Subsidiary, nor (B) the Property
of the Unrestricted Subsidiaries, shall be considered to be Authority Property.
It is expressly understood and agreed that assets and operations of Unrestricted
Subsidiaries shall not be considered to be Authority Property merely by reason
of their inclusion in consolidated or consolidating financial statements of the
Borrower, but the Borrower shall provide the Administrative Agent and the
Lenders with appropriate breakouts of the Unrestricted Subsidiaries financial
position and results of operations in connection with financial statements
delivered hereunder.

 

“Fully Open Test Quarter” means each full Fiscal Quarter commencing following
the opening of a permanent gaming facility with a permanent license at Pocono
Downs with Class III gaming operations (in addition to harness racing
operations) by the Pocono Subsidiaries, provided that the Fiscal Quarter ending
September 30, 2006 and each subsequent Fiscal Quarter shall in any event be
Fully Open Test Quarters.

 

“Increasing Lender” means each Lender which increases its Pro Rata Share of the
Commitments pursuant to the exercise of the Borrower’s right to increase the
Commitments described in Section 2.7.

 

“Joining Lender” means each Person which becomes a Lender pursuant to the
exercise of the Borrower’s right to increase the Commitments described in
Section 2.7.

 

“Model Indenture” means the Indenture dated as of August 3, 2004 made by the
Borrower, the Tribe and Mohegan Basketball Club LLC in favor of U.S. Bank,
National Association, as Trustee, in respect of the Borrower’s 7 1/8% Senior
Subordinated Notes due 2014, as originally executed.

 

“Permitted Dispositions” means Dispositions made during the term of this
Agreement of Authority Property which has, as of each date of determination, an
aggregate book value not in excess of 5% of the aggregate value of the
consolidated assets of Borrower and its Restricted Subsidiaries determined, as
of each such date, with reference to the then most recent audited financial
statements of Borrower, provided that no Disposition of Authority Property which
is an operationally integral part of Mohegan Sun shall be treated as a Permitted
Disposition without the prior written consent of the Requisite Lenders.

 

“Pocono Downs” means the Pocono Downs harness racetrack located in Wilkes-Barre,
Pennsylvania, and related assets.

 

“Pocono Downs Purchase Date” means the date upon which the purchase of Pocono
Downs by the Pocono Downs Subsidiaires is consummated.

 

-2-



--------------------------------------------------------------------------------

“Pocono Subsidiaries” means one or more Persons formed as Subsidiaries of the
Borrower for the purpose of acquiring and operating Pocono Downs.

 

“Priority Distribution Limit” means, (a) for the calendar year 2004,
$15,462,167, and (b) for each subsequent calendar year, the amount which is
calculated by increasing the amount of the Priority Distribution Limit for the
immediately preceding calendar year by the same percentage as the Consumer Price
Index adjustment for the same year.

 

“Restricted Subsidiary” means a Person that is not an Unrestricted Subsidiary,
and in any event includes the Pocono Subsidiaries.

 

“Revolving Commitment” means $400,000,000. Subject to the terms and conditions
set forth in Section 2.6, the Revolving Commitment may be reduced from time to
time.

 

“SNDA” means a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit K hereto, or such other form of
subordination, non-disturbance and attornment agreement as the Administrative
Agent may approve in its discretion, in each case executed by the Administrative
Agent and a tenant of the Borrower or any of its Restricted Subsidiaries at
Mohegan Sun or other venues operated by Borrower or any of its Restricted
Subsidiaries.

 

“Term Commitment” means $100,000,000. Subject to the terms and conditions set
forth in Section 2.5 and 2.6, the Term Commitment may be reduced from time to
time.

 

“Term Reduction Amount” means, (a) with respect to the Term Reduction Date
occurring on June 30, 2005, $0, and (b) with respect to each subsequent Term
Reduction Date, $9,091,000, provided that (i) in the event that all of the
Lenders consent to any increase to the Term Commitment above $100,000,000, then
the Term Reduction Amount of each subsequently occurring Term Reduction Date
shall be ratably increased, and (ii) subject to Section 3.8, in connection with
any prepayment by Borrower of the Term Loans, the Borrower may designate which
Term Reduction Amount due in respect of any Term Reduction Date is being
prepaid.

 

“Unrestricted Subsidiary” means any Subsidiary that is designated in writing by
the Borrower as an Unrestricted Subsidiary, but only to the extent that such
Subsidiary: (i) has no Indebtedness constituting Recourse Obligations; (ii) is
not party to any agreement, contract, arrangement or understanding with the
Borrower or any Restricted Subsidiary of the Borrower unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Borrower or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Borrower; (iii) is a Person
with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (a) to subscribe for
additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; (iv) has not guaranteed or otherwise directly or indirectly
provided credit support for any

 

-3-



--------------------------------------------------------------------------------

Indebtedness of the Borrower or any of its Restricted Subsidiaries; and (v) has
at least one director on its board of directors that is not a director or
executive officer of the Borrower or any of its Restricted Subsidiaries and has
at least one executive officer that is not a director or executive officer of
the Borrower or any of its Restricted Subsidiaries.

 

2. Exercise of Greenshoe. On the Effective Date (as defined in Section 5,
below), subject to the terms and conditions of this Amendment, the Revolving
Commitment is hereby increased from $291,000,000 to $400,000,000, and the Term
Commitment is hereby increased from $91,666,500 to $100,000,000 pursuant to, and
in accordance with, Section 2.7 of the Loan Agreement. Concurrently with the
Effective Date:

 

(a) The Borrower shall pay to each of the Lenders all interest and commitment
fees payable with respect to the Obligations through the Effective Date.

 

(b) Each Joining Lender and each Increasing Lender shall fund the Pro Rata Share
of the Term Commitments assumed by it in connection with this Amendment in a
single installment to the Borrower through the Administrative Agent;

 

(c) Each of the Lenders shall make such Revolving Loans (or shall receive the
proceeds of Revolving Loans made by the other Lenders) as shall result in each
of the Lenders having Revolving Advances equal to their respective Pro Rata
Shares of the Revolving Commitment (as increased hereby);

 

(d) The Borrower shall pay to each affected Lender any amounts required to be
paid in connection therewith pursuant to Section 3.8.

 

The Borrower acknowledges that it shall have no further right to increase the
Commitments pursuant to Section 2.7 of the Loan Agreement.

 

3. Increase of Commitments to up to $600,000,000. It is acknowledged that the
Borrower has conditionally requested an increase in the Commitments to up to
$600,000,000. In the event that each of the following occur prior to the
Effective Date, then the Commitments shall be increased to an aggregate
principal amount up to $600,000,000 concurrently with the Effective Date:

 

(a) the Administrative Agent shall have received consents to this Amendment from
each of the Lenders, substantially in the form of Exhibit A or, from any Lender
which is unwilling to approve this Amendment (an “Exiting Lender”), an agreement
executed by Borrower, the Administrative Agent and the Exiting Lender
terminating the Exiting Lender’s Commitment and its status as a Lender
hereunder.

 

(b) Giving effect to the repayment of the Obligations owed to each Exiting
Lender, Borrower shall have received commitments from Eligible Assignees
acceptable to the Administrative Agent in respect of such an increase, and the
Borrower shall have designated the allocations between the Revolving Commitments
and the Term Commitments, provided that the aggregate principal amount of the
Term Loans shall not exceed $200,000,000.

 

In the event that the foregoing conditions are satisfied, then the definitions
of “Revolving

 

-4-



--------------------------------------------------------------------------------

Commitment” and “Term Commitment” shall be correspondingly amended, and the Term
Reduction Amounts shall be adjusted as required by the definition thereof. The
Borrower acknowledges and agrees that in connection with the increase in the
aggregate Commitments, the Leasehold Mortgage must be amended to increase the
amount secured thereby, and appropriate endorsements to the Administrative
Agent’s title insurance must be obtained. Borrower agrees that it will not
request any credit extension which results in the aggregate outstanding
principal amount of the Obligations being in excess of $500,000,000 unless and
until such amendments are obtained.

 

In the event that the foregoing conditions are not satisfied as of the date when
the other conditions set forth in Section 5 have been satisfied, then this
Section 3 shall be of no effect.

 

4. Consent to Pocono Downs Acquisition. The Administrative Agent and the Lenders
hereby consent to the acquisition by the Borrower of Pocono Downs for an
aggregate consideration not in excess of $310,000,000 (whether in cash or in
Property, or by way of the assumption of Indebtedness), provided that the
Borrower shall have complied with each of the conditions precedent set forth in
Section 6 of this Amendment.

 

5. Conditions Precedent to Amendment. The effectiveness of this Amendment (the
date upon which the following conditions are satisfied is referred to as the
“Effective Date”) is subject to the prior satisfaction of each of the following
conditions:

 

(a) The Administrative Agent shall have received this Amendment, duly executed
by Borrower and the Tribe;

 

(b) Each Joining Lender and Increasing Lender shall have delivered an instrument
of joinder acceptable to the Borrower, the Tribe and the Administrative Agent,
pursuant to which it shall have assumed the Pro Rata Shares of the Commitments
referred to therein and, giving effect thereto, the aggregate principal amount
of the Revolving Commitment shall be $400,000,000 and the aggregate principal
amount of the Term Commitment shall be $100,000,000;

 

(c) The Borrower shall have paid to each Joining Lender and each Increasing
Lender a fee of 25 basis points times the amount of the Commitments assumed by
such Lenders (in excess of the Pro Rata Shares of the Commitments held by such
Increasing Lenders and Joining Lenders prior to the Effective Date);

 

(d) The Borrower shall have delivered to each Increasing Lender and each Joining
Lender new Notes reflecting their respective Pro Rata Shares of the Commitment;

 

(e) The Administrative Agent shall have received a written consent from the
Requisite Lenders, substantially in the form of Exhibit A;

 

(f) Borrower shall have paid to the Administrative Agent for the account of each
Existing Lender which has executed such a written consent prior to the
effectiveness of this Amendment an amendment fee equal to 5 basis points times
the amount of each such Lender’s Commitments (as in effect immediately prior to
the Effective Date);

 

-5-



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a Certificate of a Senior
Officer of the Tribe and the Borrower attaching authorizing resolutions relating
to the execution, delivery and performance by the Tribe and the Borrower of this
Amendment which are reasonably acceptable to the Administrative Agent;

 

(h) The Administrative Agent shall have received written legal opinions of Hogan
& Hartson L.L.P., special counsel to Borrower, and Rome McGuigan, P.C., special
Connecticut counsel to Borrower, together with copies of all factual
certificates and legal opinions upon which such counsel have relied, in each
case in form and substance acceptable to the Administrative Agent;

 

(i) Borrower shall have paid to Banc of America Securities LLC (“BAS”) an
arrangement fee in accordance with the terms of a letter agreement among
Borrower, BAS and Administrative Agent;

 

(j) Borrower shall have paid all unpaid legal fees and expenses incurred by
Administrative Agent in connection with the Loan Agreement and this Amendment;
and

 

(k) The Administrative Agent shall have received a written consent of the
Mohegan Basketball Club LLC as guarantor, substantially in the form of Exhibit
B.

 

6. Conditions Precedent to Pocono Downs Acquisition. The following shall be
conditions precedent to the acquisition of Pocono Downs by the Borrower:

 

(a) the acquisition of Pocono Downs shall be in compliance with Section 7.4 of
the Loan Agreement;

 

(b) the Borrower shall have formed or acquired one or more Pocono Subsidiaries,
and shall have delivered all of the equity securities held by the Borrower in
the Pocono Subsidiaries (whether directly or indirectly) in pledge to secure the
Obligations;

 

(c) Each of the Pocono Subsidiaries shall have executed and delivered to the
Administrative Agent, or shall concurrently execute and deliver to the
Administrative Agent, the following (each of which shall be in form and
substance acceptable to the Administrative Agent, provided that the
Administrative Agent may in its discretion defer any such requirements for a
period not in excess of 120 days pending any required approvals of any Gaming
Boards):

 

(i) a guarantee of the Obligations;

 

(ii) deeds of trust, mortgages, security agreements and other Collateral
Documents required by the Administrative Agent to grant a first priority
perfected Lien in substantially all of the assets of such Pocono Subsidiaries,
in each case subject to Permitted Encumbrances;

 

-6-



--------------------------------------------------------------------------------

(iii) policies of title insurance insuring any such deeds of trust or mortgages
with such endorsements, reinsurance and exceptions to coverage, and in amounts
which are acceptable to the Administrative Agent; and

 

(iv) such legal opinions and other assurances as may be acceptable to the
Adminsitrative Agent.

 

The instruments, documents and agreements executed by the Pocono Subsidiaries
shall contain representations and warranties which are reasonably acceptable to
the Administrative Agent which are of the general nature contemplated by Article
5 of the Loan Agreement, each of which shall be made as of the date of the
execution of the relevant instrument, document or agreement and, to the extent
that the corresponding representation of the Borrower set forth in Article 5 of
the Loan Agreement is deemed reaffirmed, shall be deemed reaffirmed in
connection with each subsequent extension of credit by the Lenders under the
Loan Agreement.

 

7. Omnibus Provisions Relating to the Pocono Subsidiaries and other future
Restricted Subsidiaries. The parties agree that the terms:

 

(a) “Collateral Documents” shall include any instruments, documents or
agreements of the types described therein now or hereafter executed by any of
the Restricted Subsidiaries.

 

(b) “Distributions” shall include any transfers or payments of the types
described therein from any of the Restricted Subsidiaries to a Person other than
the Borrower or any of its other Restricted Subsidiaries, and shall exclude (i)
any transfers or payments by a Restricted Subsidiary which would not be a
Distribution if made by the Borrower, and (ii) the Investments in the Pocono
Subsidiaries contemplated by Section 11(b) below.

 

(c) “Gaming Board” and “Gaming Laws” shall respectively include any Governmental
Agency that holds licensing or permit authority over gambling, gaming or casino
activities conducted by any Restricted Subsidiaries within its jurisdiction, and
the Laws applicable to such activities.

 

(d) “Maintenance Capital Expenditure” shall include any such expenditures made
in respect of Properties of the Restricted Subsidiaries.

 

(e) “Negative Pledge” shall include any covenant binding on the Restricted
Subsidiaries of the types described therein.

 

(f) “Permitted Encumbrances” shall include any of the encumbrances or other
matters of the types described therein, to the extent affecting the Property of
any Restricted Subsidiary.

 

-7-



--------------------------------------------------------------------------------

(g) “Real Property” shall include the real property and improvements owned or
leased by each Restricted Subsidiary.

 

(h) “Recourse Obligations” shall include, as of each date of determination, and
without duplication, Indebtedness, Contingent Obligations and other obligations
of the types described therein for which any Restricted Subsidiary is obligated.

 

8. Covenants Generally Applicable to the Restricted Subsidiaries.

 

(a) Each of the covenants set forth in Article 7 of the Loan Agreement (in each
case, as amended hereby) is hereby made generally applicable to the Restricted
Subsidiaries, mutatis mutandis.

 

(b) Each Restricted Subsidiary shall be wholly-owned, directly or indirectly
through other Restricted Subsidiaries, by the Borrower.

 

(c) Substantially concurrently with the formation or acquisition of any
Restricted Subsidiary, the Borrower shall, and shall cause its Restricted
Subsidiaries to (i) deliver all of the equity securities held by the Borrower,
whether directly or indirectly, in such Restricted Subsidiaries in pledge to
secure the Obligations, and (ii) execute and deliver to the Administrative Agent
the following (each of which shall be in form and substance acceptable to the
Administrative Agent, provided that (A) the Administrative Agent may in its
discretion defer any such requirements for a period not in excess of 120 days
pending any required approvals of any Gaming Boards, and (B) the WNBA Subsidiary
need not pledge any of its assets to the Administrative Agent):

 

(i) a guarantee of the Obligations;

 

(ii) deeds of trust, mortgages, security agreements and other Collateral
Documents required by the Administrative Agent to grant a first priority
perfected Lien in substantially all of the assets of such Restricted Subsidiary,
in each case subject to Permitted Encumbrances;

 

(iii) policies of title insurance insuring any such deeds of trust or mortgages
with such endorsements, reinsurance and exceptions to coverage, and in amounts
which are acceptable to the Administrative Agent; and

 

(iv) such legal opinions and other assurances as may be acceptable to the
Adminsitrative Agent.

 

The instruments, documents and agreements executed by each of the Restricted
Subsidiaires shall contain representations and warranties which are reasonably
acceptable to the Administrative Agent which are of the general nature
contemplated by Article 5 of the Loan Agreement, each of which shall be made as
of the date of the execution of the relevant instrument, document or agreement
and, to the extent that the corresponding representation of the Borrower set
forth in Article 5 of the Loan Agreement is deemed reaffirmed, shall be deemed
reaffirmed in connection with each subsequent extension of credit by the Lenders
under the Loan Agreement.

 

-8-



--------------------------------------------------------------------------------

9. Use of Proceeds. Section 6.9 of the Loan Agreement is hereby amended to read
in full as follows:

 

“6.9 Use of Proceeds. Use the proceeds of the Loans and Letters of Credit (i) to
refinance all of the Loans outstanding under the Existing Loan Agreement on the
Closing Date, (ii) to acquire Pocono Downs, and (iii) to provide for working
capital availability and other general purposes of the Borrower and its
Restricted Subsidiaries, including without limitation (A) the making of
Distributions to the Tribe (to the extent not prohibited by Section 7.5) and (B)
the repayment or prepayment of the Indebtedness under the Existing Senior
Indenture and, to the extent not prohibited by Section 7.1, other Indebtedness
of the Borrower and its Restricted Subsidiaries.”

 

10. Financial Covenants. Without limitation as to the preceding Section of this
Amendment, it is agreed that each of the financial covenants set forth in
Sections 7.12, 7.13, 7.14 or 7.15 of the Loan Agreement shall include the
results of operation of the Pocono Subsidiaries and each other Restricted
Subsidiary now formed or hereafter acquired (in the case of the Pocono
Subsidiaries, as if Pocono Downs had been the property of Borrower and its
Restricted Subsidiaries as of each relevant date and for the entire period), but
shall exclude the results of operations of each Unrestricted Subsidiary,
provided that the Net Income of each Unrestricted Subsidiary shall be included
in the calculation of the financial covenants to the extent, and only to the
extent, that dividends or distributions thereof are paid in cash to a Restricted
Subsidiary or the Borrower.

 

11. Amendments to Section 7.3. (a) Section 7.3(g) of the Loan Agreement is
hereby amended to read in full as follows

 

“(g) Investments in Approved Swap Agreements and in other Swap Agreements in
respect of (i) the Indebtedness hereunder and (ii) other Indebtedness having an
aggregate notional amount not to exceed the principal amount of the Commitments,
in each case which are entered into either with one or more Lenders (which shall
be deemed secured hereunder) or with Approved Swap Counterparties (which shall
not be entitled to the security provided for hereunder); “

 

(b) Section 7.3 of the Loan Agreement is further amended to add a new clause
(i), to read in full as follows:

 

“(i) Investments in the Pocono Subsidiaries (A) in an aggregate amount not to
exceed $310,000,000, the proceeds of which are used to finance the acquisition
by the Pocono Subsidiaries of Pocono Downs, and (B) subsequent Investments in
the Pocono Subsidiaries in an aggregate amount not to exceed $225,000,000 made
to finance the expenditures contemplated by Section 7.15(d).”

 

-9-



--------------------------------------------------------------------------------

(c) The last sentence of Section 7.3 of the Loan Agreement is hereby amended to
read in full as follows:

 

“Without limitation on the foregoing provisions of this Section, the Tribe or
the Borrower may form or acquire one or more Persons for the purpose of
conducting gaming, including, without limitation, Class II and Class III gaming
activities (as defined in IGRA) at locations which are not a part of the Tribe’s
reservation, provided that: (i) unless such Persons are Restricted Subsidiaries
of the Borrower, the assets and results of operations of such Persons shall not
be reflected in the financial statements of Borrower which are delivered to the
Lenders from time to time, (ii) the holders of Indebtedness and Contingent
Obligations of such Persons shall not have or obtain recourse, contractual or
otherwise, to the assets and revenues of the Borrower or any of its other
Restricted Subsidiaries, (iii) the assets of such Persons which are Unrestricted
Subsidiaries shall not be deemed to constitute Authority Property, (iv) to the
extent formed or acquired by Borrower, rather than by the Tribe, any Investments
of the Borrower in such Persons shall be in compliance with the provisions of
this Section, (v) no such Person which is not a Restricted Subsidiary shall be
obligated to issue any guaranty of the Obligations or any Collateral Documents,
and (vi) no portion of the Capital Expenditures which the Borrower is permitted
to make pursuant to Section 7.15 shall be made in respect of the Property of any
such Persons which are not Restricted Subsidiaries, provided that any such
Person shall be free to make its own Capital Expenditures using funds which are
the subject of permitted Investments by Borrower pursuant to this Section).”

 

12. Section 7.7 – Lines of Business. Section 7.7 of the Loan Agreement is hereby
amended to read in full as follows:

 

“7.7 Business of Borrower. Engage in any material business which is not
fundamentally related to the operation of Mohegan Sun, Pocono Downs, the
business of other Restricted Subsidiaires, or one of the gaming activities
referred to in the last sentence of Section 7.3 or one of the non-gaming
activities referred to in Section 7.3(f) which is conducted by a Subsidiary of
Borrower, use any material Authority Property for a purpose which is not
permitted by this Agreement, or make any fundamental change to the nature of the
business operations of Borrower and its Restricted Subsidiaries, taken as a
whole.”

 

13. Amendments to Section 7.9 – Indebtedness and Contingent Obligations. Section
7.9(c) and Section 7.9(e) of the Loan Agreement are hereby amended, and new
Section 7.9(j) is hereby added, to read in full as follows:

 

“(c) Existing Indebtedness in a principal amount not to exceed $14,000,000 under
the Existing Senior Indenture, and additional or replacement unsecured senior
Indebtedness of Borrower which (i) has no amortization prior to and a final
maturity which is after the Maturity Date, and (ii) is subject to agreements
having covenants and defaults which are substantially similar to the covenants
applicable to senior obligations contained in the Model Indenture as in effect
on the date of this Agreement (as determined by the Administrative Agent in its
reasonable discretion), and unsecured Contingent Obligations consisting of
guarantees of the Restricted Subsidiaries in respect thereto, provided that the
aggregate principal amount of all Indebtedness outstanding under this clause (c)
shall not exceed $400,000,000 at any time.”

 

-10-



--------------------------------------------------------------------------------

“(e) other Subordinated Obligations (i) incurred when no Default or Event of
Default has occurred (without the requirement of any approval by the Requisite
Lenders), provided that the same require no principal payments prior to the date
which is one year following the Maturity Date and have subordination provisions,
covenants and defaults which are substantially similar to those contained in the
Model Indenture (as determined by the Administrative Agent in its reasonable
discretion), or (ii) the incurrence of which is approved by the Requisite
Lenders, and unsecured Contingent Obligations consisting of guarantees of the
Restricted Subsidiaries in respect thereto which Contingent Obligations are
subordinated in the same manner, and to the same extent, that the Subordinated
Obligations are subordinated to the Obligations.”

 

“(j) Indebtedness consisting of Investments of the Borrower and the Restricted
Subsidiaries in one another, and Contingent Obligations of the Borrower and the
Restricted Subsidiaries, in each case constituting Investments not prohibited by
Section 7.3.”

 

14. Section 7.10 – Transactions with Affiliates. Section 7.10 of the Loan
Agreement is hereby amended to add a new clause (h) thereto, to read in full as
follows:

 

“(h) transactions amongst the Borrower and its Restricted Subsidiaries, or
amongst Restricted Subsidiaires, in each case which are not prohibited under
Section 7.3.”

 

15. Section 7.11 – Authority Expenditures. Section 7.11 of the Loan Agreement is
hereby amended to read in full as follows:

 

“7.11 Authority Expenditures. Use any Authority Property for a purpose which is
not related to the business of Borrower or its Restricted Subsidiaires or
specifically contemplated hereby, expend any Authority funds for any purpose
which does not directly or indirectly benefit Borrower and its Restricted
Subsidiaries, or make any Capital Expenditure using funds of Borrower or its
Restricted Subsidiaries or other Authority Property except to add to, further
improve, maintain, repair, restore or refurbish Mohegan Sun, Pocono Downs, other
assets of Restricted Subsidiaires and Related Businesses.”

 

16. Total Leverage Ratio. Provided that the Borrower’s purchase of Pocono Downs
is consummated on or before March 31, 2005, Section 7.12 of the Loan Agreement
shall be hereby amended to read in full as follows (it being agreed that in the
event such purchase is not timely consummated, no amendment to Section 7.12 will
be effected by this Section):

 

“7.12 Total Leverage Ratio. Permit the Total Leverage Ratio, as of the last day
of any Fiscal Quarter described in the matrix below, to exceed the ratio set
forth opposite that Fiscal Quarter:

 

Fiscal Quarters Ending

--------------------------------------------------------------------------------

   Maximum Ratio


--------------------------------------------------------------------------------

Closing Date through Pocono Downs

    

Purchase Date

   4.50:1.00

Thereafter through the last day of the First Fully Open Test Quarter

   5.50:1.00

Second and Third Fully Open Test Quarters 5.00:1.00

    

Fourth through Seventh Fully Open Test Quarters

   4.50:1.00

Later Fiscal Quarters

   4.00:1.00.”

 

-11-



--------------------------------------------------------------------------------

17. Capital Expenditures. Section 7.15 of the Loan Agreement is hereby amended
to add a new clause (d) to read in full as follows:

 

“(d) Capital Expenditures associated with the expansion of Pocono Downs in an
amount not to exceed $175,000,000 (and, to the extent characterized as a Capital
Expenditure, additional Capital Expenditures in an amount not to exceed
$50,000,000 for license payments).”

 

18. Information Regarding Subsidiaries. Section 8.1 of the Loan Agreement is
hereby amended to include a new clause (p) to read in full as follows:

 

“(p) such information concerning the Restricted Subsidiaries as the
Administrative Agent or any Lender may reasonably request.”

 

19. Additional Events of Default. As additional circumstances constituting
Events of Default, the occurrence of any of the events or circumstances
described in Sections 11.1(h), (j), (k), (m), (o), (t) or (u) of the Loan
Agreement with respect to any of the Pocono Subsidiaries or any other Restricted
Subsidiary or their respective Properties shall constitute an Event of Default
under the Loan Documents.

 

20. Certain Provisions of General Applicability. Sections 13.3, 13.14 and 13.15
of the Loan Agreement are hereby agreed to apply to the Restricted Subsidiaries
and their respective Properties, mutatis mutandis. The parties acknowledge that
certain real estate, improvements, furniture, fixtures and equipment (the “Erie
Assets”) located at 7700 Peach Street, Erie, Pennsylvania, and used in
connection with an off-track wagering operations commonly known as “The Downs”
operated at that location, are subject to a purchase right in favor of a third
party. The Erie Assets may or may not be acquired in connection with the
purchase of Pocono Downs. It is agreed that (i) the existence of such a purchase
right in respect of the Erie Assets will not be deemed to violate the Loan
Agreement, and (ii) the subsequent sale or other disposition thereof will not be
considered a Disposition.

 

21. Reaffirmation of Representations and Warranties. The Tribe hereby reaffirms
each of the representations and warranties set forth in Article 4 of the Loan
Agreement (other than any representations and warranties which by their express
terms speak only of a particular date, each of which were true as of that date).
The Borrower hereby reaffirms each of the

 

-12-



--------------------------------------------------------------------------------

representations and warranties set forth in Article 5 of the Loan Agreement
(other than any representations and warranties which by their express terms
speak only of a particular date, each of which were true as of that date).

 

22. Reaffirmation of Loan Documents; No Default; No Defenses; etc. Each of
Borrower and the Tribe hereby reaffirms the Loan Agreement, as amended by this
Amendment, and the Loan Documents and its obligations to Administrative Agent
and Lenders thereunder. Each of Borrower and the Tribe represents and warrants
that there are no outstanding Events of Default under the Loan Agreement or any
Loan Document. Each of Borrower and the Tribe acknowledges that Administrative
Agent and Lenders have fully complied with their respective obligations under
any Loan Document and that neither Borrower nor the Tribe has any defenses to
the validity, enforceability or binding effect of any Loan Document.

 

23. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together, shall constitute but one and the same instrument.

 

24. Otherwise Not Affected. In the event of any conflict or inconsistency
between the Loan Agreement and the provisions of this Amendment, the provisions
of this Amendment shall govern. Except to the extent set forth herein, the Loan
Agreement shall remain unaltered and in full force and effect.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY

By:

 

/s/ Mark F. Brown

--------------------------------------------------------------------------------

Name:

 

Mark F. Brown

Title:

 

Chairman, Management Board

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT

By:

 

/s/ Mark F. Brown

--------------------------------------------------------------------------------

Name:

 

Mark F. Brown

Title:

 

Chairman

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Chris M. Levine

--------------------------------------------------------------------------------

Name:

 

Chris M. Levine

Title:

 

Assistant Vice President

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

 

CONSENT OF LENDER

 

This Consent is delivered with reference to the proposed Amendment No. 3 to
Amended and Restated Loan Agreement (the “Amendment”) amending the Amended and
Restated Loan Agreement, dated as of March 25, 2003, among The Mohegan Tribe of
Indians of Connecticut, a federally recognized Indian Tribe and Native American
sovereign nation, the Mohegan Tribal Gaming Authority, a governmental
instrumentality of the Tribe, the Lenders (as defined therein), and Bank of
America, N.A., as Administrative Agent, as previously amended. The undersigned
hereby consents to the execution, delivery and performance of the Amendment
substantially in the form presented to the undersigned as a draft.

 

Subject to the fulfillment of the conditions set forth in Section 3 of the
Amendment, the undersigned Lender also consents to the increase in the overall
principal amount of the Commitments in an amount up to $600,000,000.

 

--------------------------------------------------------------------------------

[Name of Lender]

 

By:

 

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

October     , 2004

 

-15-



--------------------------------------------------------------------------------

EXHIBIT B

 

CONSENT OF GUARANTOR

 

This Consent is delivered with reference to Amendment No. 3 to Amended and
Restated Loan Agreement (the “Amendment”) dated as of October 14, 2004, amending
the Amended and Restated Loan Agreement, dated as of March 25, 2003, among The
Mohegan Tribe of Indians of Connecticut, a federally recognized Indian Tribe and
Native American sovereign nation, the Mohegan Tribal Gaming Authority, a
governmental instrumentality of the Tribe, the Lenders (as defined therein), and
Bank of America, N.A., as Administrative Agent, as previously amended. The
undersigned hereby consents to the execution, delivery and performance of the
Amendment.

 

MOHEGAN BASKETBALL CLUB LLC,

a limited liability company formed under the

laws of the Mohegan Tribe of Indians of Connecticut

 

By:

 

/s/ Jeffrey E. Hartmann

--------------------------------------------------------------------------------

Name:

 

Jeffrey E. Hartmann

Title:

 

Manager

 

- 16 -



--------------------------------------------------------------------------------

Schedule A

Schedule of Omitted Documents

 

Pursuant to Instruction 2 to Item 601 of Regulation S-K, this schedule
identifies the material details omitted from this filing regarding the Consent
of Lender, attached as Exhibit A hereto, and sets forth the manner in which such
Consent of Lenders differ from the form of Exhibit A included in this Exhibit
10.1.

 

Name of Lender

--------------------------------------------------------------------------------

   Signatory


--------------------------------------------------------------------------------

   Title


--------------------------------------------------------------------------------

   Date of Consent


--------------------------------------------------------------------------------

Bank of America, N.A.

   Brian D. Corum    Managing Director    Date Omitted

Wells Fargo Bank, N.A.

   Rochanne L. Hackett    Vice President    Date Omitted

Societe Generale

   Thomas K. Day    Managing Director    October 1, 2004

Citicorp North America, Inc.

   John P. Judge    Director    October 1, 2004

Citizens Bank of Connecticut

   Cliff Mellor    Vice President    Date Omitted

People’s Bank

   George F. Paik    Vice President    October 1, 2004

KeyBank National Association

   Brendan A. Lawlor    Senior Vice President    October 1, 2004

Senior Debt Portfolio

   Michael B. Botthof    Vice President    Date Omitted

Eaton Vance Institutional Senior Loan Fund

   Michael B. Botthof    Vice President    Date Omitted

Eaton Vance CDO III, Ltd.

   Michael B. Botthof    Vice President    Date Omitted

Costantinus Eaton Vance CDO V, Ltd.

   Michael B. Botthof    Vice President    Date Omitted

Grayson & Co.

   Michael B. Botthof    Vice President    Date Omitted

Eaton Vance VT Floating-Rate Income Fund

   Michael B. Botthof    Vice President    Date Omitted

The CIT Group/Equipment Financing, Inc.

   Carl E. Myrick    Senior Vice President    October 1, 2004

Commerzbank AG, New York and Grand Cayman Branches

   Christian Jagenberg    Senior Vice President and Manager    October 1, 2004

Commerzbank AG, New York and Grand Cayman Branches

   Yangling J. Si    Assistant Vice President    October 1, 2004

Calyon New York Branch

   F. Frank Herrera    Director    October 1, 2004

Calyon New York Branch

   Gill Realon    Director    October 1, 2004

Bank of Scotland

   Karen Workman    Assistant Vice President    October 1, 2004

Native American Bank, NA

   Tim Green    Assistant Vice President    October 1, 2004

Monument Capital Ltd. as Assignee

By: Alliance Capital Management L.P., as Investment Manager

By: Alliance Capital Management Corporation, as General Partner

   Nathan Suppiah    Vice President    October 1, 2004